Name: Commission Regulation ( EEC ) No 289/92 of 4 February 1992 on the supply of various lots of skimmedÃ ­milk powder as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  processed agricultural produce;  America;  cooperation policy
 Date Published: nan

 7. 2. 92 Official Journal of the European Communities No L 31 /19 COMMISSION REGULATION (EEC) No 289/92 of 4 February 1992 on the supply of various lots of skimmed-milk powder as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 1 190 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7 . 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 108 . No L 31 /20 Official Journal of the European Communities 7. 2. 92 ANNEX LOT A 1 . Operation No ('): 1354/90 2. Programme : 1990 3. Recipient (") : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372, CH-1211 Geneva 19 (tel . 734 55 80, fax 733 55 80, fax 733 03 95, telex 412133 LRCS CH) 4. Representative of the recipient (3) : Red Crescent Society of the Yemen Arab Republic, Head Office, Building No 10, Street 26 September, Sana'a, Yemen Arab Republic (tel. 20 31 31 /32/33, telex 3124 HILAL YE) 5. Place or country of destination : Yemen 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q : see OJ No C 1 14, 29. 4. 1991 , p. 3 (under I. B. 1 ) 8 . Total quantity : 190 tonnes 9. Number of lots : one 10. Packaging and marking (9) (10) : 25 kg (see OJ No C 114, 29. 4. 1991 , p . 4 (under L B. 3 .)) Markings in English Supplementary markings on the packaging : 'a red crescent with the points towards the right / DSM / LÃ CROSS / FOR FREE DISTRIBUTION / SANA'A* 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Hodeida 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 3  5. 4. 1992. 18 . Deadline for the supply : 30. 4. 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 24. 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 3 . 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  20. 4.' 1992 ; (c) dealine for the supply : 15. 5. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23. 3 . 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 4  5. 5. 1 992 ; (c) deadline for the supply : 31 . 5. 1992 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, Rue de la Loi, 200, B- 1 049 Brussels ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer ^ : refund applicable on 28 . 12. 1991 , fixed by Commission Regulation (EEC) No 3806/91 (OJ No L 357, 28 . 12. 1991 , p. 24) 7. 2. 92 Official Journal of the European Communities No L 31 /21 LOTS B and C 1 . Operation Nos ('): 1475/90 and 1476/90 2. Programme : 1990 3. Recipient : Nicaragua 4. Representative of the recipient (3) : Enimport (Sr. Wilfredo Delgado), Carretera a Masaya, Frente a Camino de Oriente (tel . 67 10 32, Fax 74 688  Managua) 5. Place or country of destination : Nicaragua 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (') : (see OJ No C 114, 29. 4. 1991 , p. 3 (under I.B.I )) 8 . Total quantity : 1 000 tonnes 9. Number of lots : two (B : 500 tonnes ; C : 500 tonnes) 10. Packaging and marking (') : 25 kg ; OJ No C 114, 29 . 4. 1991 , p. 4 (under I.B.3) Markings in Spanish 11 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : San Juan del Sur 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 3 - 5 . 4. 1992 18 . Deadline for the supply : 5. 5 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 24. 2. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 . 3. 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  20 . 4. 1992 ; (c) deadline for the supply : 20. 5 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23. 3 . 1992 ; t (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 4  5. 5 . 1992 ; (c) deadline for the supply : 5. 6 . 1992 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, Rue de la Loi, 200 B- 1 049 Brussels ; (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (*): refund applicable 28 . 12. 1991 , fixed by Commission Regulation (EEC) No 3806/91 (OJ No L 357, 28 . 12. 1991 , p. 24) No L 31 /22 Official Journal of the European Communities 7. 2 . 92 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that' for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis' must indicate the caesium- 134 and - 137 levels . (3) Commission delegate to be contacted ' by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33 (A : Jordan ; B and C : Costa Rica). (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . i7) The succesful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . (8) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. (') To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover. (I0) Transport documents must be legalized by the diplomatic representation in the country of origin of the goods. (") The successful tenderer is to contact the recipient as soon as possible to . establish which consignment documents are required and how they are to be distributed.